Citation Nr: 1140161	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  10-23 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for a hair loss disorder.

3.  Entitlement to a disability rating in excess of 10 percent for a service-connected thoracolumbar strain, prior to March 1, 2010.  

4.  Entitlement to a disability rating in excess of 20 percent for service-connected thoracolumbar strain, from March 1, 2010.  

5.  Entitlement to disability rating in excess of 30 percent for tension headaches.  

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1995 to November 1995 and from May 2001 to August 2002.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which, inter alia, denied the Veteran's claims for service connection for a skin disorder and hair loss, and for an increased rating for his service-connected thoracolumbar strain and tension headaches.  During the pendency of this appeal, jurisdiction of the claims folder was transferred to the RO in Atlanta, Georgia.
 
In his May 2010 substantive appeal (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge in Washington, DC (a central office hearing).  Such a hearing was scheduled for September 2011, and the Veteran was so notified in July 2011.  However, in written correspondence received in September 2011, the Veteran indicated that he would not be able to travel to Washington, DC, for his hearing, and requested that a videoconference hearing be provided to him on the same date if possible.  The Veteran further indicated that, if it was impossible to schedule him for a videoconference hearing on the same date as the central office hearing, than he wished to withdraw his request for a hearing.  The Board was unable to schedule the Veteran for the requested videoconference hearing.  Accordingly, the Board interprets the Veteran's letter as a withdrawal of his request for a hearing and there is no further obligation to provide the Veteran with such a hearing.  38 C.F.R. § 20.704(e) (2011).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not experience a current skin disorder.

2.  The Veteran does not experience a current hair loss disorder.

3.  For the period prior to March 1, 2010, the Veteran's service-connected residuals of a thoracolumbar strain do not manifest with limitation of forward flexion of the thoracolumbar spine to less than 60 degrees, or a combined range of motion of the thoracolumbar spine to less than 170 degrees, or the functional equivalent of such.  There is no evidence of muscle spasm or guarding causing an abnormal gait or abnormal spinal contour.  Nor is there any evidence of ankylosis, or incapacitating episodes of at least two weeks.  

4.  For the period from March 1, 2010, the Veteran's service-connected residuals of a thoracolumbar strain do not manifest with limitation of forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable or unfavorable ankylosis of the thoracolumbar spine, nor did the Veteran experience any incapacitating episodes of at least 4 weeks in duration.  The Veteran's disability also does not manifest with the functional equivalent of such.

5.  Prior to March 1, 2010, the Veteran's service-connected tension headache disorder manifests with frequent prostrating headaches but the attacks are not prolonged nor does the evidence show that they cause severe economic inadaptability.  

6.  After March 1, 2010, the Veteran's service connected tension headache disorder is assigned a 50 percent rating, the maximum rating authorized under Diagnostic Code 8100, and does not show an exceptional disability pattern.


CONCLUSIONS OF LAW

1.  A hair loss disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304, (2011).

2.  A skin disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304, (2011).

3.  Prior to March 1, 2010, the criteria for a disability rating in excess of 10 percent for the residuals of a strain of the thoracolumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.21, 4.25, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2011).

4.  As of March 1, 2010, the criteria for a disability rating in excess of 20 percent for the residuals of a strain of the thoracolumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.21, 4.25, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2011).

5.  Prior to March 1, 2010, the criteria for a disability rating in excess of 30 percent for tension headaches have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.21, 4.124a, Diagnostic Code 8100 (2011).

6.  As of March 1, 2010, the criteria are met for a disability rating of 50 percent, but no greater for the Veteran's tension headaches, and referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for an extraschedular rating is not warranted.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.21, 4.124a, Diagnostic Code 8100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of the VCAA letter from the agency of original jurisdiction (AOJ) to the Veteran dated in March 2007.  That letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) informing him about the information and evidence not of record that was necessary to substantiate his service connection and increased rating claims; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence that he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the March 2007 letter from the AOJ advised the Veteran of the elements of a disability rating and an effective date, which are assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

The Board notes that the Veteran's appeal includes claims for an increased rating for the residuals of a thoracolumbar strain and a tension headache disorder, in Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 (2008), the United States Court of Appeals for Veterans Claims (Court) held that for an increased-compensation claim, section § 5103(a) requires, at a minimum, that VA notify the Veteran that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the Veteran's employment and daily life.  The Court also required notice as to the requirements of the relevant Diagnostic Code.  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) vacated this portion of the Court's decision in Vasquez-Flores, concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez Flores v. Shinseki, 580 F.3d 1270, 1277-78 (Fed. Cir. 2009).

The Veteran was provided with general notice as to the requirements for an increased rating for his thoracolumbar strain and tension headache disorders in the March 2007 notice letter.  Furthermore, the Veteran has submitted a statement to VA, which shows that he is aware of the general criteria for proving a claim for an increased rating for his service connected thoracolumbar strain and tension headache disorders.  See the Veteran's February 2007 claim.  Finally, the December 2007 rating decision, the February 2009 notice letter, and the April 2010 statement of the case (SOC) have provided the Veteran with a review of the specific criteria which had been used to assign a disability rating for his residuals thoracolumbar strain and tension headache disorders.  Therefore, the Veteran has clearly been adequately informed of the evidence necessary to support his claim and to enable his full participation in his case.  See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  In fact, the notice required has been in excess of that required by the governing law.  Thus, the Veteran has received all required notice in this case, such that there is no error in the content of his VCAA notice.    

Concerning the timing of his VCAA notice, the Board observes that the AOJ issued all required VCAA notice prior to the December 2007 rating decision on appeal.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no timing error.  Further, following the issuance of additional documents noting the specific requirements for an increased rating for the Veteran's thoracolumbar strain and tension headache disorders, the AOJ readjudicated these issues and provided a statement of the case (SOC) in April 2010.  Therefore, the Veteran has not established prejudicial error in the timing or content of his VCAA notice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009).

In addition to notification, the VA is required to assist the Veteran in finding evidence to support his claim.  See 38 U.S.C.A. § 5103A.  The AOJ has secured service treatment records (STRs), service personnel records (SPRs), VA treatment records, and two VA medical examinations regarding the severity of his service connected residuals of a thoracolumbar strain and his tension headache disorder.  The Veteran has not provided authorization for the VA to obtain any additional private medical records, nor has he indicated that such records exist.  Therefore, the Board concludes that the duty to assist the Veteran in gathering information to advance his claim has been met.

The Board notes that no medical examination has been conducted or medical opinion obtained with respect to the Veteran's claims for service connection for skin and hair loss disorders.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  However, the standards of McLendon are not met in this case.  Under McLendon v. Nicholson, 20 Vet. App. 79, 82 (2006), in a disability compensation (service connection) claim, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  In this regard, as noted below, there is some evidence of treatment for a skin disorder during service.  However, the Veteran has not provided any evidence of a current hair loss or skin disorder, nor has he described the symptoms or manifestations of such a disorder.  Furthermore, the Veteran has not provided or described any basis for a connection between any relevant disorders and his service.  The Board notes that the duty to assist is not a one-way street; a claimant cannot remain passive when he has relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517 (1996) (VA has duty to assist the Veteran, not a duty to prove his claim while the Veteran remains passive); accord Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As there is simply no evidence in accordance with the elements to trigger the requirement for a VA medical examination, the Board finds no basis for a VA examination or medical opinion to be obtained.  

Regarding the examinations to assess the severity of his service-connected thoracolumbar spine and tension headache disorder, these examinations must be adequate for rating purposes.  38 C.F.R. § 4.2.  In this regard, the VA orthopedic examinations of November 2007 and March 2010 both provided a thorough review of the range of motion as well as the functional limitations of the range of motion of the Veteran's spine due to his residuals of a thoracolumbar strain, as well as the manifestations affecting his daily living and employment.  Furthermore, the examiners provided a thorough review of the relevant manifestations of the Veteran's tension headaches.  Therefore, the Board concludes that the Veteran has been provided with adequate and timely examinations regarding the severity of the service-connected disorders currently on appeal.  Thus, the Board is satisfied that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran developed a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  

Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In Jandreau, the Federal Circuit Court rejected as "too broad" the former proposition that competent medical evidence is always required when the determinative issue involves either medical etiology or a medical diagnosis.  492 F.3d at 1376-77.  Instead, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id. at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

When a condition is capable of lay observation, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of in-service incurrence sufficient to establish service connection.  Barr, 21 Vet. App. at 310.  Although the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for a Skin Disorder and Hair Loss

The Veteran's claims for service connection for a skin disorder and hair loss will be addressed together, as these claims present similar issues of law and fact.  

The Veteran has claimed that he experiences these disorders due to his military service.  See the Veteran's February 2007 claim.  Regarding his claim of service connection for a skin disorder, there is some relevant evidence from the time of his military service.  In this regard, he was treated for razor papules in August 1995, and diagnosed with pseudofolliculitis barbae in May 1996.  He was also indicated as experiencing lesions and a rash on his left forearm in July 2001 and razor burns in August 2001.  However, the Veteran was provided with a separation examination in June 2002, which did not find any evidence of a skin disorder, and the Veteran specifically denied experiencing a skin disorder at that time.  In this regard, the Veteran's military service treatment records were generated with a view towards ascertaining the appellant's state of physical fitness at that time; they are akin to statements of diagnosis and treatment and are of increased probative value.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence, such as the medical treatment records, has greater probative value than reported history).

Regarding the Veteran's claim for service connection for hair loss, there is no evidence of a diagnosis of or treatment for hair loss during the Veteran's service, nor has the Veteran articulated any incurring incident related to any hair loss occurring during his military service.  As noted previously, the duty to assist is not a one-way street; a claimant cannot remain passive when he has relevant information. See Wamhoff, supra.  

Regardless of any in-service evidence, the first requirement for any service-connection claim is the existence of a current disability.  Boyer v. West, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. at 225 (indicating service connection presupposes a current diagnosis of the condition claimed).  In this regard, the Veteran has never described any relevant symptoms to show that he experiences any current skin or hair loss disorders.  He also has not described any treatment for such disorders.  Nor has he provided any basic evidence to support his claims beyond the basic assertion that he experiences such disorders and believes them to be due to his military service.  Once more, the Board notes that the duty to assist is not a one-way street; a claimant cannot remain passive when he has relevant information.  See Wamhoff, supra.  In fact, the only relevant VA medical treatment record is from October 2005, and indicates that the Veteran's skin was warm and dry, with no bruising, petechia, or rash.  As such, without any competent or credible evidence of any current skin or hair loss disorders, the Veteran's claim must be denied.  

Without the requisite element of a current condition, there is no basis for further analysis of the nexus requirement for such a disorder.  See Shedden, at 1167.  Nor is there any basis to analyze the Veteran's claim for evidence of a chronic disorder during service or continuity of symptomatology after service without a current illness.  38 C.F.R. § 3.303(b); Savage, at 494-97.

In conclusion, having reviewed all of the evidence contained within the record in the light most favorable to the Veteran, the Board finds that the preponderance of the evidence is against service connection for either a skin disorder or a hair loss disorder with no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The thoracolumbar strain and tension headache disorders on appeal arise from the claim for an increased rating received by the AOJ in February 2007.  Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Court recently held that VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claims have has been pending.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  That is to say, the Board must consider whether there have been times when his disability has been more severe than at others.  The relevant temporal focus for adjudicating the level of disability of an increased rating claim is from the time period one year before the claim was filed (in this case, February 2006) until VA makes a final decision on the claim.  See Hart; see also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  These factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Analysis - A Rating in Excess of 10 percent for the Veteran's Residuals of a Strain of the Thoracolumbar Spine for the Period Prior to March 1, 2010

Historically, the Veteran was granted service connection for the residuals of an in-service strain of the thoracolumbar spine in a March 2003 rating decision and assigned a 0 percent (noncompensable) disability rating.  Subsequently, a December 2004 rating decision by the AOJ increased the Veteran's rating for the service-connected the residuals of an in-service strain of the thoracolumbar spine to a 10 percent disabling under application of Diagnostic Code 5237.  38 C.F.R. § 4.71a.  The Veteran applied for a rating in excess of 10 percent in February 2007, and this was increased to a rating of 20 percent effective March 1, 2010 (the date of a VA orthopedic examination).  The Veteran currently seeks an increased rating for both periods.

In this case, the Veteran's residuals of an in-service strain of the thoracolumbar spine are properly considered under Diagnostic Code 5237, as this is the rating code designated strain of the thoracolumbar spine.  38 C.F.R. § 4.71a; see also, Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  The criteria for spine disorders were amended in September 2002 and again in September 2003.  See 67 Fed. Reg. 54,345-54,349 (Aug. 22, 2002); 68 Fed. Reg. 51,454 (Aug. 27, 2003).  In this case, the Veteran's claim on appeal was received in February 2007, subsequent to the final amendments.  Thus, only the most current version of the rating criteria (i.e., the September 2003 amendments) is for application.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000; see also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003. 

As of September 26, 2003, the Veteran's residuals of a strain of the thoracolumbar spine are to be rated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

According to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes:

A 10 percent rating is awarded for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.

A 20 percent rating is awarded for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months

A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  

A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

Note 1:  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Note 2:  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  

38 C.F.R. § 4.71a, Diagnostic Code 5243 (in effect after September 26, 2003).  

As of September 26, 2003, the General Rating Formula for Diseases and Injuries of the Spine affords the Veteran:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:  

A 10 percent rating is awarded for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A rating of 20 percent is awarded for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis

A rating of 30 percent is awarded for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

A 40 percent rating requires evidence of unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent rating requires evidence of unfavorable ankylosis of the entire spine.  

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion is zero to 45 degrees, and left and right lateral rotation is zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4):  Round each range of motion measurement to the nearest five degrees.  

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect after September 26, 2003).  

Upon a complete review of the evidence of record, the Board finds that the Veteran's residuals of an in-service strain of the thoracolumbar spine do not merit a rating in excess of 10 percent for the appeal period prior to March 1, 2010.  

With regard to incapacitating episodes due to the Veteran's thoracolumbar spine disorder, there is no objective evidence of any incapacitating episodes for the appeal period.  The Veteran has not asserted that he has experienced incapacitating episodes lasting at up to two weeks during this period, nor does any of the medical evidence of record supply evidence of incapacitating episodes lasting at least two weeks due to the Veteran's service-connected residuals of an in-service strain of the thoracolumbar spine.  In fact, the evidence indicates that no physician prescribed bed rest at any time during the period on appeal for his low back disorder.  See, e.g., the November 2007 VA orthopedic examination.  Therefore, the record does not present evidence which would allow for a rating in excess of 10 percent based on incapacitating episodes lasting at least two weeks sufficient to allow for an increased rating of 20 percent for the period prior to March 1, 2010.  

Regarding orthopedic manifestations of his disorder, the Veteran was provided with a VA orthopedic examination in November 2007.  At that time, the Veteran was found to have flexion of the spine to 90 degrees, extension to 30 degrees, right lateral flexion to 30 degrees, left lateral flexion to 30 degrees, right rotation to 30 degrees, and left rotation to 30 degrees.  The combined range of motion of the thoracolumbar spine was 235 degrees.  Therefore, the Veteran clearly exhibited a combined range of motion greater than 170 degrees, and forward flexion of the thoracolumbar spine greater than 60 degrees, such that a rating in excess of 10 percent prior to March 1, 2010, is simply not warranted based on limitation of the range of motion.

Furthermore, the November 2007 VA orthopedic examiner noted that the Veteran had no ankylosis, and exhibited normal head position with symmetry in appearance and symmetry of spinal motion with normal curvatures of the spine.  As such, there was no evidence of scoliosis, reversed lordosis, or abnormal kyphosis.  Nor was there any evidence that the Veteran's spine caused an abnormal gait.  Finally, there was no evidence of favorable or unfavorable anklyosis of the thoracolumbar spine or of any section of the spine sufficient to allow for a higher rating for his service-connected residuals of an in-service strain of the thoracolumbar spine.  Therefore, the Veteran's residuals of an in-service strain of the thoracolumbar spine did not manifest with symptoms necessary for a rating in excess of 10 percent prior to March 1, 2010, under direct application of Diagnostic Code 5237.  38 C.F.R. § 4.71a.

However, the Board is also required to review the functional effects of the Veteran's orthopedic disorder.  In this regard, in February 2007, the Veteran indicated generally that his residuals of an in-service strain of the thoracolumbar spine had worsened.  At the time of his November 2007 VA orthopedic examination, the Veteran indicated that he experienced a stiff back, but no weakness.  He reported five years of constant sharp pain localized in the back that varied from 1 to 10 out of 10.  Increased pain could be elicited by physical activity, and relieved by rest and medication (over-the-counter analgesics as needed).  The examiner noted that the Veteran experienced 12 degrees of additional limitation of joint function due to pain.  However, fatigue, weakness, lack of endurance, and incapacitation caused no additional loss of the range of motion, nor was there any evidence of radiating pain on movement, muscle spasm, or tenderness.  The Veteran's neurological findings were also normal.  

In reviewing the above, the Board notes that the November 2007 VA orthopedic examiner did not specify the plane affected by the loss of 12 degrees of the range of motion of the spine.  However, to allow for the most generous interpretation of this evidence, subtracting 12 degrees from either the forward flexion of the thoracolumbar spine or from the combined range of motion of the thoracolumbar spine does not result in the equivalent of impairment of the range of motion necessary for award of a 20 percent disability rating prior to March 1, 2010.  Nor does the evidence show that the Veteran's residuals of a strain of the thoracolumbar spine causes the equivalent of muscle spasm or guarding severe enough to result in abnormal gait, nor did the examiner find any evidence of abnormal spinal contour or ankylosis.  As such, the Board acknowledges that the Veteran has a history of pain associated with his residuals of a strain of the thoracolumbar spine.  However, overall, the factors of functional loss reviewed above simply do not cause anything remotely approximating the criteria for a higher rating under Diagnostic Code 5237.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-207.  Therefore, the attendant functional loss related to the Veteran's service-connected residuals of a strain of the thoracolumbar spine simply do not allow the Board to award a rating in excess of 10 percent for the period prior to March 1, 2010.  

In summary, the Board concludes that the preponderance of the evidence does not support a rating in excess of 10 percent for the Veteran's service-connected residuals of a strain of the thoracolumbar spine prior to March 1, 2010.  In denying a higher rating, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Analysis - Entitlement to a Rating in Excess of 20 Percent for the Veteran's Residuals of a Strain of the Thoracolumbar Spine After March 1, 2010

Upon a complete review of the evidence of record, the Board finds no basis to award a disability rating greater than 20 percent for the Veteran's residuals of an in-service strain of the thoracolumbar spine after March 1, 2010.  38 C.F.R. § 4.7.  

With regard to incapacitating episodes due to the Veteran's residuals of an in-service strain of the thoracolumbar spine, there is no objective evidence of incapacitating episodes for this period.  The Veteran has not asserted incapacitating episodes lasting at least four weeks.  In fact, at the time of his March 2010 VA orthopedic examination he indicated that he had not experienced any incapacitation.  Nor did the VA orthopedic examiner find any evidence of such at the time of the March 2010 VA orthopedic examination.  Therefore, the Veteran does not have any basis for an increased rating based on incapacitating episodes.  

As to orthopedic manifestations of his residuals of an in-service strain of the thoracolumbar spine for the period after March 1, 2010, the Veteran was provided with a VA orthopedic examination in March 2010.  At that time, the examiner found a range of motion of flexion to 45 degrees, extension to 10 degrees, right lateral flexion to 15 degrees, left lateral flexion to 15 degrees, right rotation to 10 degrees, and left rotation to 15 degrees.  

As such, the Veteran's spine showed limitation of flexion of the thoracolumbar spine to greater than 30 degrees but less than 60 degrees such that the increased rating of 20 percent awarded from the date of that examination was appropriate.  However, there was no evidence of limitation of forward flexion of the thoracolumbar spine to 30 degrees or less, and the examiner indicated that there was no evidence of ankylosis.  Therefore, there is no evidence of limitation of the range of motion sufficient to allow for assigning the Veteran a rating in excess of 20 percent after March 1, 2010.  38 C.F.R. § 4.71a.  

As to functional loss, the Board acknowledges that at the time of his March 2010 VA medical examination, the Veteran indicated that he experienced limitation of walking due to his spine condition to on average .5 miles in 30 minutes.  The Veteran had not experienced falls, but reported symptoms of stiffness, fatigue, spasms, and decreased motion.  The Veteran reported pain once per day, lasting 24 hours (i.e., constant).  The Veteran indicated that his pain traveled from the middle to lower back and was at a severe level.  The Veteran's pain could be exacerbated by physical activity or stress, and relieved by rest and Percocet.  When experiencing a flare-up, the Veteran reported that he was able to function with medication.  The Veteran indicated that at these times bending and retracting was difficult and painful.  His pain was treated with heating pads, and positioning propped with pillows.  The Veteran indicated that he had not experienced any hospitalizations or surgeries.  The Veteran reported severe pain when bending to pick something up, and sometimes he was unable to come back up, which required squatting.  The Veteran reported that he was unable to interact with his kids or perform most physical activities.

The examiner noted that the Veteran's posture was normal with a normal steady gait.  The Veteran had no difficulty with weight bearing, balancing, or ambulation and did not require any assistive devices for ambulation.  The examiner found radiating pain down the lumbar spine but without muscle spasm.  The Veteran's spinal contour was preserved, but exhibited tenderness.  There was no guarding or weakness, and his muscle tone and musculature was normal.  The Veteran had normal head position with a symmetric appearance, and the Veteran had symmetry of spinal motion with normal curves.  The examiner noted that the Veteran's spine was additionally limited after repetitive use by pain, fatigue, lack of endurance, but not by weakness and incoordination.  The examiner noted that pain was the most significant factor.  However, the examiner found that the Veteran was capable of repetitive motion, and there was no additional loss of the range of motion due to pain or repetitive motion.  As such, all of the above evidence of functional loss simply does not show the equivalent of limitation of motion of the thoracolumbar spine to 30 degrees or favorable or unfavorable ankylosis of the thoracolumbar spine.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.  Therefore, the Veteran is not entitled to a rating in excess of 20 percent for the period after March 1, 2010.

In summary, the Board concludes that the preponderance of the evidence does not support a rating in excess of 20 percent for the Veteran's service-connected residuals of a strain of the thoracolumbar spine after March 1, 2010.  In denying a higher rating, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

The Board further notes that under Diagnostic Code 5237, Note 1, indicates that separate manifestations such as bladder impairment should be rated separately under the appropriate diagnostic code, if shown by objective evidence.  38 C.F.R. § 4.71a.

In this regard, the Board notes that the VA orthopedic examination of November 2007 found that the Veteran's gait was normal, and there was no evidence of any neurological effects.  

However, at the time of his March 2010 VA orthopedic examination the Veteran reported that he had some weakness in his leg, although no paresthesia or numbness.  The Veteran also reported symptoms of frequent urination that he associated with his service-connected residuals of a strain of the thoracolumbar spine.  The Veteran is competent to identify such symptoms as lower extremity weakness and frequent urination.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Therefore, there is some evidence of related neurological disorders.  However, the Veteran is not competent to provide objective evidence of an associated neurological disorder; as diagnosis of such disorders requires medical training or expertise.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377.  The Board emphasizes that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr, 21 Vet. App. at 308.  

In this instance, the March 2010 VA orthopedic examiner found that the Veteran's gait and posture was normal and that the Veteran walked without any need for an assistive device.  Upon examination, the Veteran exhibited no muscle spasm, guarding of movement, weakness, and normal muscle tone and musculature.  The Veteran's leg raising was negative bilaterally, and there was no Lasegue's sign or atrophy.  Finally, a review of neurological symptoms found that his motor function and sensory responses of the upper and lower extremities were all normal.  The examiner also found that there were no signs of intervertebral disc syndrome or any chronic active nerve root impairment.  The examiner's conclusions in this regard are also supported by the x-ray evidence, which also revealed normal results, and showed no direct impairment of the nerve.  As such, the March 2010 VA examiner's report, provided by a qualified physician with no interest in the outcome of the Veteran's case, is of greater probative weight than the Veteran assertions regarding neurological issues associated with his service connected thoracolumbar strain.  See 38 C.F.R. § 3.159(a)(1); Layno, 6 Vet. App. at 469.  Therefore, the Board concludes that the evidence shows that the Veteran does not experience any associated neurological disorders.  38 C.F.R. §§ 4.3, 4.7.  

Analysis - Staged Rating for the Veteran's Residuals of a Strain of the Thoracolumbar Spine

Here, the AOJ awarded a 10 percent rating prior to March 1, 2010, and a 20 percent rating after March 1, 2010.  In effect, the AOJ has granted a staged rating over the appeal period.  Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has considered whether a further staged rating is appropriate.  However, there is no basis to allow for an increase over the ratings already granted over the appeal period, or to "stage" his ratings any further than already provided for by the AOJ.

Analysis- Higher Initial Disability Rating for Tension Headaches

Service connection was granted for the Veteran's tension headaches and assigned a noncompensable (0 percent) rating under 38 C.F.R. § 4.124a, Diagnostic Code 8199-8100 in a March 2003 rating decision.  At the time of the December 2004 rating decision, the Veteran was later granted an increased rating to 30 percent.  The Veteran currently seeks a higher initial rating for his tension headaches.

The Veteran's tension headaches have been rated under Diagnostic Code 8199-8100.  38 C.F.R. § 4.71a.  The use of Diagnostic Code 8199 indicates that the Veteran's tension headaches are currently rated by analogy.  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  Disabilities may be rated by analogy to a closely related disease where the functions affected and the anatomical location and symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 4.27.  Migraines are defined as a condition frequently characterized by periodic attacks of a "vascular headache," which is self-evidently the primary symptom of the Veteran's service-connected tension headaches.  See Dorland's Illustrated Medical Dictionary 1183 (31st ed. 2007).  Therefore, the Board concludes that Diagnostic Code 8100 is the most appropriate rating code to apply to the Veteran's service-connected tension headaches.  See Butts, 5 Vet. App. at 540.

Migraine headaches are rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  A 50 percent disability rating applies where the Veteran has very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent disability rating applies where the Veteran has characteristic prostrating attacks occurring on an average once a month over the last several months.  A 10 percent disability rating applies where the Veteran has characteristic prostrating attacks averaging one in two months over the last several months.  A noncompensable rating applies where the Veteran has attacks less frequently than in the ratings stated above.

The Veteran was provided with a VA medical examination to review the severity of his service-connected tension headaches in November 2007.  In this regard, at that time the Veteran reported experiencing recurring headaches involving head pain beginning at the back of the head and moving forward.  At such times, the Veteran indicated that he stayed in bed and was unable to do anything.  On these occasions, the Veteran would take medication and go to bed.  These attacks occurred an average of six times per week and lasted about 45 minutes.  The examiner noted that an examination of the cranial nerves was within normal limits.  As such, at the time of the November 2007 VA medical examination, the Veteran manifested frequent prostrating attacks, occurring about six times per week.  However, these lasted about 45 minutes and as such were not prolonged.  Furthermore, the evidence does not show that these headaches were productive of severe economic inadaptability.  Therefore, the Board concludes that a rating in excess of 30 percent for the Veteran's tension headaches is not warranted at time.  38 C.F.R. § 4.3.

The Veteran was provided with a second VA medical examination in March 2010.  At that time, the Veteran reported frequent long-lasting headaches, with muscle spasms in the eye.  These occurred as often as weekly, but on average seven times per week, and lasted around three hours.  The Veteran indicated that these headaches were characterized by nausea, dizziness, severe pain, and stiffness in the neck and back, and lasted until he was able to take bed rest.  The Veteran reported that only bed rest and narcotic treatment relieved his headaches.  During flare-ups, the Veteran's ability to perform daily functions like bathing, standing in brightly lit areas, sitting or standing for prolonged periods, and concentrate were indicated as being "severely disabled."  The Veteran indicated that he was unable to get medications due to his economic situation.  Regarding the Veteran's ability to obtain medications, the Board points out that the Veteran's claim on appeal is one for compensation benefits, not treatment.  

The Veteran further indicated that he was only capable of pursuing schooling online, and had not been able to find gainful employment since his release from active duty service.  He reported that he was unable to play or interact with, or care for, his children.  He indicated that he was completely incapable of working for 8 hours or more straight, and bathing was very difficult at times.  The examiner concluded that the Veteran's tension headaches are characterized by episodic headaches associated with eye spasms, nausea, dizziness, and neck stiffness.

As such, at the time of his March 2010 VA medical examination, the Veteran showed evidence of headaches seven times a week and lasting three hours.  In addition, the Veteran was indicated as experiencing nausea, dizziness, severe pain, and stiffness in the neck and back at least once a week and lasting until bed rest.  The Veteran's headaches severely limited his ability to perform daily functions, and also was indicated as preventing the ability to work more than eight hours or to obtain "gainful employment" since his release from active military service.  As such, the March 2010 examination shows the equivalent of frequently prostrating headaches.  Furthermore, the headaches were lasting as long as three hours, i.e., for a prolonged period.  Finally, the examiner indicated that his headaches severely restricted his education and employment opportunities.  As such, there is evidence of severe economic inadaptability.  Therefore, the Veteran is entitled to an increased rating of 50 percent for the appeal period after March 1, 2010, the date such symptoms are evidence in the record.  38 C.F.R. § 4.3.  The highest schedular rating available for tension headaches under the Rating Schedule is 50 percent.  

Analysis - Staged Rating for the Veteran's Tension Headaches

Here, the Board has staged the Veteran's rating for his tension headaches, maintaining the rating of 30 percent for the initial appeal period, and awarding the maximum schedular rating for the appeal period beginning March 1, 2010.  Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has considered whether a further staged rating is appropriate.  However, the Board finds no basis to further "stage" the Veteran's ratings during the appeal period.



Consideration of Extraschedular Ratings under 38 C.F.R. § 3.321 for Veteran's Service-Connected Disorders

The Court recently clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  First, the AOJ or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the AOJ or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds no reason to refer the case to the Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b).  First, regarding the Veteran's residuals of a thoracolumbar strain, the Veteran's disability simply does not show an exceptional disability picture.  In this regard, the Veteran exhibits complaints of limitation of motion and pain as well as certain correlated problems considered by the rating criteria.  The Board also notes that the Veteran's functional impairment is specifically incorporated in the rating criteria under the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  See also DeLuca, 8 Vet. App. 202 at 206.  Second, the Veteran's tension headaches also do not show any exceptional aspects beyond the aspects of pain and incapacitation fully contemplated in the rating criteria applied to this disability.  Therefore, there is simply no evidence of exceptional disability picture nor is there evidence that the available schedular evaluations for his service-connected disabilities are inadequate.  Therefore, a further extraschedular analysis is not warranted.  

In reaching this conclusion, the Board notes that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Service connection for a skin disorder is denied.

Service connection for a hair loss disorder is denied.

For the period prior to March 1, 2010, a rating in excess of 10 percent for the Veteran's residuals of a thoracolumbar strain is denied.

For the period after March 1, 2010, a rating in excess of 20 percent for the Veteran's residuals of a thoracolumbar strain is denied.

For the period prior to March 1, 2010, a rating in excess of 30 percent for the Veteran's tension headaches is denied.

For the period after March 1, 2010, a disability rating of 50 is granted for the Veteran's tension headaches, subject to the laws and regulations governing the payment of VA compensation.



REMAND

The Board notes that the evidence of record raises the issues of entitlement to TDIU on both an extraschedular and schedular basis.  In this regard, the VA medical examination of March 2010 indicated that the Veteran's service-connected disabilities caused him to be unable to obtain gainful employment.

The Board observes that the AOJ has not developed or adjudicated the issue of TDIU.  The Court recently held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.  The VA medical examination of March 2010 clearly raises the issue of TDIU.  

TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.  TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  However, TDIU may also be found on an extraschedular basis if his disabilities preclude him from obtaining substantially gainful employment under 38 C.F.R. § 4.16(b).

In this case, prior to March 1, 2010, the Veteran was rated at 30 percent for tension headaches and 10 percent for his residuals of a thoracolumbar strain.  After March 1, 2010, the Veteran has been rated at 50 percent for tension headaches and 20 percent for the residuals for a thoracolumbar strain.  As such, at no point during his appeal has he met the criteria for a schedular TDIU, and the AOJ should undertake the appropriate steps for consideration of an extraschedular rating for TDIU under 38 C.F.R. § 4.16(b) for the appeal period.

In this regard, the AOJ should first send the Veteran a Veterans Claims Assistance Act of 2000 (VCAA) notice letter for his TDIU claim.  This letter should notify the Veteran of any information or lay or medical evidence not previously provided that is necessary to substantiate a claim for TDIU.  The notice should also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  In addition, this letter should be compliant with the case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  That is, the Veteran should be provided notice that advises him of the disability rating and effective date elements of a claim, keeping in mind that a TDIU claim is a type of claim for a higher disability rating.  

The Veteran should also be provided with a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to fill out, which will indicate what steps the Veteran needs to take to pursue his claim for TDIU.

Then, the AOJ should follow the proper steps for adjudication of a claim for TDIU under the schedular criteria under 38 C.F.R. § 4.16(b) during the relevant periods.

Accordingly, the case is REMANDED for the following action:

1.	Send a VCAA notice letter notifying the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim on appeal, either on a schedular or extra-schedular basis.  This notice must indicate what information or evidence the Veteran should provide, and of what information or evidence VA will attempt to obtain on his behalf.  See 38 U.S.C.A. § 5103(a) and 38 C.F.R. 3.159(b).  This letter should also comply with the Court case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Specifically, this letter should also advise him concerning the elements of a disability rating and an effective date.

	In addition, send the Veteran a VA Form 21-8940, a Veteran's Application for Increased Compensation Based on Unemployability, for him to fill out.  See M21-1MR, IV.ii.2.F.25.i. 

2.	Following completion of the above development, submit the TDIU claim to the Director of Compensation and Pension Service for an extra-schedular evaluation under 38 C.F.R. § 4.16(b).

	TDIU on an extraschedular basis requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.  

	The Veteran's service-connected disability, as well as his employment history, educational and vocational attainment and all other factors having a bearing on his employability (or lack thereof) should be considered.  

	3.  Following completion of the above development, adjudicate the claim for entitlement to a TDIU due to the Veteran's service-connected disorders.  

If the claim for TDIU on a schedular or extraschedular basis is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for an examination without good cause may have adverse consequences on his claim.  38 C.F.R. 
§ 3.655 (2011).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


